            Case 2:99-cv-00501-KJD-LRL Document 83 Filed 04/01/21 Page 1 of 3




1    CHRISTOPHER R. THOMSON
     Email: ThomsonC@sec.gov
2
     Attorney for Plaintiff
3    Assistant Chief Litigation Counsel
     Division of Enforcement
4    Securities and Exchange Commission
     100 F. Street NE, Mail Stop 5631
5    Washington, D.C. 20549
     Telephone: (202) 551-6173
6
     Facsimile: (703) 813-9365
7
                                 UNITED STATES DISTRICT COURT
8                                 FOR THE DISTRICT OF NEVADA
9    UNITED STATES SECURITIES AND                            )
     EXCHANGE COMMISSION,                                    )
10
                                                             )
11                  Plaintiff,                               ) Case No. CV-S-99-00501 (KJD)
                                                             )
12   v.                                                      )
                                                             )
13   RODD BUCKLE, et al.,                                    )
14
                                                             )
                    Defendants.                              )
15                                                           )

16
                            ORDER TO DISBURSE FROZEN FUNDS
17

18           This case is before the Court upon Plaintiff-Judgment Creditor’s, United States Securities
19    and Exchange Commission (“Commission”), Motion for an Order to Disburse Frozen Funds
20
      (ECF No. 82), and the record as a whole. Having considered the Commission’s Motion, this
21
      Court finds as follows:
22
            1.      This Court has jurisdiction over the subject matter of the action and over the
23

24   Defendant-Judgment Debtor, Rodney Buckle (“Judgment Debtor” or “Buckle”).

25          1.      The record establishes that on February 13, 2001, this Court entered a final

26   judgment in favor of the Commission and against the Judgment Debtor which ordered Defendant
27   ORDER TO DISBURSE FROZEN FUNDS - 1
              Case 2:99-cv-00501-KJD-LRL Document 83 Filed 04/01/21 Page 2 of 3




1
     to pay disgorgement of $2,037,815, including prejudgment interest 1 and a civil penalty of

2    $110,000. Each payment was due by March 16, 2001.

3             2.     On October 16, 2016, the Commission filed two Motion for Writs of Garnishment
4
     directed to Bank of America (BofA) and Meadow’s Bank (“Meadow’s”), respectively
5
     (collectively, the “Garnishees”). (ECF Nos. 77-78)
6
              3.     On October 24, 2016, the Clerk of this Court issued the Commission’s Writs of
7
     Garnishment. (ECF Nos. 79-80).
8

9             4.     The Judgment Debtor has not filed any objection, claim of exemption or any other

10   response to the Commission’s Citations.

11   Now, therefore,
12
              IT IS HEREBY ORDERED that the Motion for an Order to Disburse Frozen Funds is
13
     GRANTED.
14
              IT IS HEREBY FURTHER ORDERED that the Respondents, Bank of America
15

16   and Meadow’s Bank, shall pay the funds presently held that are owned or owed to

17   Rodney Buckle to the Commission, which shall be delivered or mailed to
18                                  Enterprise Services Center
                                    Accounts Receivable Branch
19
                                    6500 South MacArthur Boulevard
20                                  Oklahoma City, OK 73169,

21

22

23

24

25

26
     1   The Judgment ordered the disgorgement of $2,037,815, plus prejudgment interest thereon, plus
         interest which has accrued since the judgment became delinquent on March 16, 2001.
27   ORDER TO DISBURSE FROZEN FUNDS - 2
            Case 2:99-cv-00501-KJD-LRL Document 83 Filed 04/01/21 Page 3 of 3




     and shall be accompanied by a letter identifying the case title, civil action number, and name of
1

2    this Court; Rodney Buckle as a defendant in this action; and specifying that payment is made

3    pursuant to this the Final Judgment entered in this matter.

4

5
      Dated:   April 1              , 2021
6
                                                   Honorable Kent J. Dawson
                                                   United States District Court
7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27   ORDER TO DISBURSE FROZEN FUNDS - 3
